DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gabrielle L. Gelozin on 1/7/2022.
The application has been amended as follows: 

In claim 1, line 17, “panel. wherein” has been changed to -- panel, wherein --.
In claim 2, line 1, “A The blank” has been changed to -- The blank--.
In claim 3, line 1, “A The blank” has been changed to -- The blank--.
In claim 4, line 1, “A The blank” has been changed to -- The blank--.
In claim 5, line 1, “A The blank” has been changed to -- The blank--.
In claim 6, line 1, “A The blank” has been changed to -- The blank--.
In claim 7, line 1, “A The blank” has been changed to -- The blank--.
In claim 9, line 1, “A the blank as recited in Claim 8” has been changed to -- The blank as recited in claim 1--.
In claim 10, line 1, “A The blank” has been changed to -- The blank--.
In claim 11, line 1, “A The blank” has been changed to -- The blank--.
In claim 12, line 1, “A The blank” has been changed to -- The blank--.
In claim 13, line 1, “A The blank” has been changed to -- The blank--.
In claim 15, line 1, “A The retail ready package” has been changed to -- The retail ready package --.
In claim 16, line 1, “A The retail ready package” has been changed to -- The retail ready package --.
In claim 17, line 1, “A The retail ready package” has been changed to -- The retail ready package --.
In claim 19, line 1, “A The retail ready package” has been changed to -- The retail ready package --.
In claim 20, line 1, “A The retail ready package” has been changed to -- The retail ready package --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses “wherein the shaped upper rear cut line and both of the respective continuations of the shaped upper rear cut line together form a shaped line of weakness having a first cut section, two  second cut sections, two first perforated sections, wherein each of the first perforated sections is between the first cut section and a respective one of the second cut sections, two second perforated sections and two third cut sections, wherein each of the second perforated sections extends between a respective one of the second cut sections and a respective one of the third cut sections .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736